 CROWLEY, MILNER AND COMPANYCrowley,Milner and Company and Retail StoreEmployees Union LocalNo. 876,RetailClerksInternationalAssociation,AFL-CIO,Petitioner.Case 7-RC-11907February 4, 1975DECISION AND CERTIFICATION OFRESULTS OF RERUN ELECTIONBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOUpon a petition filed on July 12, 1973, andpursuant to a StipulationforCertificationUponConsentElectionexecutedby the parties andapproved by theRegional Directorfor Region 7 oftheNational Labor Relations Board on August 1,1973, an election by secret ballot was conducted onSeptember20, 1973,amongthe employees of theEmployer in an appropriate unit noted below.At the conclusion of the election, the tally ofballots showed that the results of the election wereinconclusive due to the number of determinativechallenges. Petitioner also filed timely objections tothat election.The objections and challenged ballot issues result-ed in a hearing before a HearingOfficer who issuedhis report on December26, 1973,recommending thatthe election be set aside. No exceptions to the reportwere filed within the allotted time period and, onFebruary 5, 1974, the Board adopted the HearingOfficer's report and recommendation, issued itsDecision, Order, and Direction of Second Election,and pursuant to same a rerun election wasconductedon March 7, 1974.Upon the conclusion of the rerun election, a tallyof ballots was furnished the parties in accordancewith the Board'sRules and Regulations.The tally ofballots showed that, of approximately 235 eligiblevoters, 223 ballots were cast, of which 100 were forand 118 were against the Petitioner.There were fivechallenged ballots which were insufficient in numberto affect the results of the rerun election. On March14, 1974, the Petitioner filed timely objections toconduct affecting the result of the election.Thereafter,the RegionalDirector investigated theobjections and, in April 1974, issued a report andorder in which he concluded that the objectionsraised substantial and material issues offact andcredibility which could best be resolved by a hearing.Accordingly,a hearingwas conducted on April 15,16,17, 18, and 19, 1974, before Hearing OfficeriDuring the hearing, Petitioner requested permission to withdrawObjection 6. There was no opposition to that request,and the HearingOfficerrecommended that Petitioner's request to withdraw its Objection 6be granted.216 NLRB No. 71443Theodore C. Niforos for the purpose of takingevidenceon issuesraised by all of the Petitioner'sobjections.Thereafter,on July 11, 1974, Hearing OfficerNiforos issued his report and recommendations onobjections in which he recommended that Petition-er'sObjections 1, 2, 3, 5, and 7 be sustained; thatObjections 4 and 8 be overruled;' and that theelection be set aside on the basis of those objectionshe sustained. Thereafter, the Employer filed excep-tionsto the Hearing Officer's report and a supportingbrief, and Petitioner filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithinthemeaningof Section 9(c)(1) and Section2(6) and (7) of the Act.4.Thepartiesagree,and we find, that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All full-time and regular part-time employees,including heads-of-stock and including all leaseddepartment employees, at the employer's facilitylocated atWestborn Mall, Dearborn, Michigan;but excluding store manager, assistant storemanager, employment manager, office manager,area supervisors, confidetitial employees, andprofessional employees, guards and supervisors asdefined in the Act.5.cer'sreport and recommendations, the Employer'sexceptions and brief, the Petitioner's reply brief, andthe entire record in the case and hereby adopts theHearing Officer's findings,2 conclusions, and recom-2The Employer excepts to various findings of the Hearing Officer on theground that he erred in crediting certain testimony.It is the establishedpolicyof the Board not to overrule a HearingOfficer'scredibilityresolutions unless the clear preponderance of all the relevant evidence(Continued) DECISIONSOF NATIONALLABOR RELATIONS BOARDmendations only3 to the extent consistent herewith.Objections 1 and2:4 In Objection 1, Petitioneralleged that the Employer engaged in unlawfulsurveillanceof prounion employees during theelection campaign and, in Objection 2, it alleged thatthe Employer discriminatorily enforcedits no-solici-tation no-distribution rule by granting to antiunionemployees certain rights it denied prounion employ-ees. Sincecertain of the evidence the Hearing Officerconsidered regarding Objection 1 was also consid-ered by him in his analysis of Objection 2, we shallconsider these objections together.In recommending that Objection I be sustained,the Hearing Officer relied on (1) certain testimony ofemployees Abbott, Jagusch, and Mesner that, duringthe 30-day period prior to the rerun election, theywere followed about the selling floors 5 by supervisorsand security personnel; (2) activities of certain of theEmployer's supervisors which allegedly constitutedunlawful surveillance of prounion employees; and (3)an incident involving employee Abbott and Supervi-sorO'Donnell,which allegedly demonstrated inconcrete fashion this unlawful surveillance.As the Hearing Officer correctly concluded, thetestimony of Abbott, Jagusch, and Mesner, to theeffect that they were allegedly followed about thestore by employer representatives during theelectioncampaign, is largely subjective, and the subjectiveopinions of these pro-Petitioner employees are notsubstantial evidence supporting the contention ofsurveillance.The Hearing Officer also made reference to thealleged surveillanceactivities of Employer SupervisorSmelewski and Security Supervisor Russu. Both men,during the campaign, visited in various parts of thedepartment store, observing the activities of theemployees as they walked about. We note, however,thatit is not unlawful under the statute for anemployer to observe the activities of an employeecarried on in the [workplace] and in workingtime,"6and thus this complained-of activity by SupervisorsSmelewskiand Russu cannot be considered objec-tionable.Unobjectionablealso isthe admitted fact that, inthe 2-week period prior to the election, the Employ-er's supervisorsweregenerally at the store moreoften and for longer hours. This is so especially inlight of the further admitted fact that both pro- andanti-union employees were permitted to spend aconvinces us that the resolutions are incorrect.SeeConnorTradingCompany, Inc.,188 NLRB 263, 264 (1971), fn.4, and cases cited therein. Wehave carefullyexaminedthe record and find no basis forreversing hisfindings3In the absence of exceptions,we adoptpro formatheHearing Officer'srecommendations that Petitioner be allowed to withdraw Objection 6 andthat Objections 4 and 8 be overruled as lacking in merit.4We shall considerthe five objectionswhich the HearingOfficergreat deal oftimeout of their departments during thepreelection period, soliciting others to vote for oragainst theUnion as their interests indicated.Becauseof this large amount of employee activity, itwould seem only natural that the Employer, to insurethe continued orderly running of its business, mighthave more than the ordinary supervisory comple-ment present in its store to see that the employees'union-related activities did not hinder the pursuit oftheir ordinary work duties.Nor, in all the circumstances, does the incidentinvolvingemployeeAbbottandSupervisorO'Donnell constitute objectionable surveillance. Asthe Hearing Officer related, on an unspecified date,within 2 weeks of the rerun election, employeeAbbott arrived at the store ahead of her scheduledworktime. As she was taking an escalator up to thecafeteria, she noticed two of Petitioner's agentscoming down the down side of the escalator. Shemotioned that she wished to speak to them and theywaited for her to come back down the escalator. Shethen stepped through some nearby glass doors andoutside of the store proper with the agents into anouter public area while a third agent of Petitionerremained just insidethe glassdoors on the sellingfloor. As was the Employer's practice, its supervisorshad followed each of Petitioner's three agents fromthe time they entered the store. Supervisor O'Donnellhad been following thebusinessagent who remainedinside the store and O'Donnell had gone to the glassdoors with that agent and remained there. It appearsthat the agent whom O'Donnell was observing lefthis position by the door for a time and then returnedbut that O'Donnell remained at the glass doorsduring theagent's absence.The Hearing Officerfound that during this time O'Donnell from time totime "intently" watched Abbott's conversation withthe two agents outside of the doors and found this tobe evidence of impermissible surveillance of Abbott'sactivities with the two agents.We think the O'Donnell incident is insufficient toraisean inference of impropersurveillancesufficientto warrant the sustaining of this objection. Not allsurveillance is prohibited by the Act. Rather it is thetype of surveillance which interferes with, restrains,or coerces union activities which is prohibited.7 Weconclude this was not such a type of surveillance.The incident was nonthreatening and was notrepeated; it involved only one supervisor and onerecommended be sustained in the following order I and 2, 5, 3 and 7.SThefacility involved here is a department store having variousdepartments on each of its three levels. As noted above, there wereover 200persons who were eligible voters in the rerun election.6N L.L.R.B. v. The R.C.Mahon Company,269 F.2d 44,47 (C A 6, 1959)rN.L.R B v.Atkins Saw Divisionof Nicholson File Company,399 F.2d907, 910(C.A. 5, 1968) CROWLEY, MILNER AND COMPANYemployee in a store witha largenumber ofsupervisors and over 200 employees.Moreover,observance of the single employee was merelyincidental to the Employer's lawful surveillance ofPetitioner's agents from the time they entered thestore. It clearly does not warrant setting aside theelection in such circumstances.While Objection 2 alleged a discriminatory en-forcement of the Employer's no-solicitation no-distri-bution rule against pro-Petitioner employees, theHearing Officer considered this objection in terms ofunequal treatmentin generalaccorded pro-Petitionervis-a-visanti-Petitioner employees by the Employer.In recommending that this objection be sustained,the Hearing Officer relied on the "balloon" incident,and on a grouping of occurrences he found indicatedthat the activities of the antiunion employees wereregarded in one way by the Employer while theactivities of Petitioner's adherents were regarded inanother.At the outset, we note thatit isnot contended thatthe Employer's no-solicitation no-distribution rule atitsWestborn store was invalid in any regard.Petitionerclaims,however, it was discriminatorilyapplied.We reiterate as further background, howev-er,thatboth pro- and anti-Petitioner employeeadherents spent a great deal of time during the rerunelection campaign out of their own working depart-mentsduring their working time soliciting otheremployees either against or in favor of the Petitioner.There were no repercussions visited by the Employeron any employee for such activity, whether anti- orpro-Petitioner.Despite this significant fact, the Hearing Officerconcluded that the Employer treated the two groupsof employeesin anobjectionably different manner.To so conclude he relied first on the "balloon"incident.About 3 weeks before the election, a civic grouphad used balloons in a safety presentation at thestore.After the presentation, several employees fromthe men's wear department took some of the balloonsand hung them from cash registers and racks in theirdepartment. The words "Vote No" were attached tothe balloons. Supervisor Smelewski added one moreballoon himself after seeing that others had hungthem. He also commented to an employee that herdepartmentwasmore colorful because of theballoons. Another official of Respondent noticed theballoons but did not attempt to have them takendown since he did not think the balloons were apossible form of improper solicitation. However, thenext day, the employees' own supervisor chastisedsWhile we are aware of the activitiesof the other two employerrepresentatives in one'spartially participating,and the other's initiallyfailing to halt this incident,we think the evidenceviewed in its totality445the employees for having put the balloons up; toldthem management was upset at what had happened;and warned that such an incident should not occuragain.While the Hearing Officer initially concluded thattheballoon incident standing alone would notconstitute objectionable conduct, he noted that, sincehe had found the Employer engaged in other conductwhich he considered of a similar type and which heconsidered to be objectionable, he thus viewed theballoon incident, in context, to be objectionable. Weconclude, however, that, even were we to agree withtheHearing Officer that other allegedly similarconduct of the Employer was objectionable (aconclusion in which we do not in fact concur forreasons noted below), we would still find the balloonincident unobjectionable. It is clear that the Employ-er took immediate steps to disavow any impliedcondonation of the employees' actions once theEmployer's higher management was made aware ofwhat had occurred. This action took the form of animmediate warning to the employees' own supervisorabout what had occurred and the relation to theemployees by their supervisor of this warning withthe admonition that such an incident should notoccur again. There was thus no objectionabledisparate treatment of the two groups of employeesevidenced by the Employer in this incident.8The balance of the evidence the Hearing Officerrelied on to conclude that activities of pro-Petitioneremployeeswere viewed by the Employer in anobjectionably different light than the actions of anti-Petitioner employees included his finding that (1)SupervisorRoberts had urged four employees towear their "Vote No" buttons in anticipation of thearrival of the Employer's president at the store; (2)the Employer's president had termed certain anti-Petitioner literaturedistributedby some of theemployees as evidencing a "loyalty" to the Employ-er; and (3) pro-Petitioner employees were subject tosurveillance by employer representatives when theyengaged in their activities or when they left theirdepartments.Since we have already concluded that the Employ-er did not engage in any objectionable surveillance ofits employees' activity, we do not rely, as the HearingOfficer did, on any of the evidence relating to thatalleged surveillance as indicating that the Employerviewed- the pro-Petitioner employees' activity in anobjectionably disparate manner.We also do not rely on the Employer's presidenthaving termed anti-Petitioner literature as showing aloyalty to the Employer as an indicator of objection-demonstratesclearlythatthe Employerin noway approved of this incidentand tookstern measures to so indicateto its employees. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDably disparate treatment toward pro-Petitioner em-ployees. As the Hearing Officer correctly concludedin refusing to find this incident an independentlyobjectionable incident (as allegedinObjection 4),there is no inference present in the letter that, bydeeming pro-Petitioner employees "loyal," all Peti-tioner's supporters were deemed disloyal. The presi-dent's remarks, as noted by the Hearing Officer, werespecifically directed to theanti-Petitioner employees'literature and not generally to their efforts or attitudeand, as the Hearing Officer correctly concluded, toinfer from the Employer'sstatementsa blanketcondemnation of all employees sympathetic toPetitionerwould be to read into thosestatementsmore than was present. In such circumstances,however, we cannot agree with the Hearing Officerthat thislettercan be relied on as a factordemonstrating the Employer engaged in objection-ably disparate treatment of certain of its employees.An employer has the legal right openly to oppose aunion and he may express himself freely on labormatters "as long ashis statements do not containthreats of reprisal or force or promise of benefit."9Here, the Employer's statementscontained none ofthese elementsand the letter was not only unobjec-tionable of itself but it cannot be used to support afinding of disparate treatment here.The last incident the Hearing Officer noted tosupport his finding of disparate treatment was alsothe basis for his recommendedsustainingof Objec-tion 3. Employee Abbott testified that a week or sobefore the election, while she and three other unitemployeeswere in the credit office with CreditManager Roberts (an admitted supervisor), Robertsasked Abbott and the other three employees to puton their "Vote No" (against Petitioner) buttons sincethe Employer's president was coming into the store.Employee Abbott was a union adherent while,according to Abbott's own testimony, the other threeemployees were against the Union and had, in fact,previously worn "Vote No" buttons. Abbott testifiedthat she wore her own "Yes" (for Petitioner) buttonat timesduring the campaign and she was never toldto remove it.This incident is the only one of its type alleged. Theunit consistsof over 200 employees. In light of thesefacts and the fact that Abbott was never asked toremove her own "Yes" button and the fact that theother three employees had already exhibited "VoteNo" buttons, we conclude that, even were we to findthis incident evinced disparate treatment, it wouldnot, standing alone, be sufficientto sustainObjection2. Since we have found no other evidence supportingthat objection, we shall overrule Objection 2.9 IndianaRayon Corp. v. N.LR.B.,355 F.2d 535, 539 (C.A. 7, 1966).10O'Brien had asked Smith when she might expect a raise.Objection 5:The conduct the Hearing Officerconcludedwas objectionable here concerns anincident which occurred about 2 weeks before theelection. At that time, Supervisor Giant approachedemployeeMesner and asked her why she was sostrong for the Union. The supervisor said she wascurious because she knew the employee was leavingher job with the Employersoonand she asked whatgood would the Union do Mesner. Mesner, who wasan obvious union adherent and who frequently worea "Yes" button, told the supervisor that her supportfor the Union was mainly for the other employeeswho were not leaving. The Hearing Officer, basinghis conclusion in part on the extent of supervisoryparticipation which he found objectionable in Objec-tions 1 and 2, concluded that this interrogation, incontext, was not insubstantial and warranted sustain-ing the objection. We disagree.We note initially that we have found in Objections1and 2, contrary to the Hearing Officer, that thesupervisory activity that did occur in the electioncampaign was not objectionable. Hence, there is nocontext ofillegalsupervisory activity in which weplace this incident.Further, we find this incident itself to be unobjec-tionable.EmployeeMesner was openly a unionsympathizer and Supervisor Giant merely inquired ofherwhy she supported the Union since she wasleaving the Company shortly. This is understandablein the circumstances and we find there was no threator coercion in the question. We therefore dismiss thisobjection.Objections 3 and 7:The remaining objections whichthe Hearing Officer sustained are Objections 3 and 7.The incident with Supervisor Roberts and the "VoteNo" buttons constitutes the substance of Objection3,whileObjection 7 concerns Supervisor Smith'sstatementin February 1974 to employee O'Brien thatO'Brien would probably receive a 30-cent raise if theUnion did not get in but, if the Union won, O'Brienwould have to go along with what the Union gaveher.10 The Hearing Officer found that this promise ofa raisetoO'Brien by Smith if Petitioner lost theelection was sufficientto sustainObjection 7.11In considering the effect which the conductinvolved in these last two objections realistically hadon the election, we note that these incidents involveda few employees in a unit of over 200 employees.These were one-of-a-kind incidents and did notreflectany pattern of similar conduct on theEmployer's part. In all the circumstances, we find theconduct specified in these objections to be tooisolated in nature to have realistically affected the11O'Brien told one other employee of this promise. CROWLEY,MILNERAND COMPANY447election's results and thus insufficient to warrantsetting it aside.Since we have overruled all of Petitioner's objec-tions,we shall certify the results of the rerun electionherein.CERTIFICATION OF RESULTS OFRERUN ELECTIONIt ishereby certified that a majority of the validballots in the rerun election held herein have notbeen cast for Retail Store Employees Union LocalNo. 876, Retail Clerks International Association,AFL-CIO, and that said labor organization is notthe exclusive representative of all the employees inthe unit herein involved within the meaning ofSection 9(a) of the Act.ACTING CHARIMAN FANNINGdissenting:Since Ithink the Hearing Officer's recommenda-tions that Petitioner's Objections 1, 2, 3, 5, and 7 besustainedare fully supported by the record, andshould thus be adopted by the Board and a secondrerun election directed, I dissent from the majority'sfailure to adopt the recommendations of the HearingOfficer.With respect to Objection 1,12 the Hearing Officerhas detailed the extent of the Employer's surveillanceactivitieswhich were clearly sufficient to warrantsustainingthisobjection.While noting that thetestimony of employees Abbott, Jagusch, and Mes-ner regarding the Employer's supervisors' activitieswas "somewhat subjective" and, therefore, could notconstitute an independent basis for sustaining theobjection, theHearing Officer properly relied onother objective evidence which gave credence to theemployees' testimony.In this regard, I note especially the HearingOfficer's citation of Supervisor Smelewski's testimo-ny that, whenever he saw any employees who werewearing"Yes" buttons and who were out of theirown departments, he was generally inclined to paymore attention to what they were doing than to theactivitiesof any other employees. Smelewski alsoventured into the alterations department far moreoften than usual during the election period as didSecurity Supervisor Russu, who was allegedly work-ing on a quilt during that period, but who neverfinished it subsequent to the election. There was noexplanationgiven by the Employer either for theinterruption in Russu's work after the election or thenecessity of his having to work on that quilt in thealterations department during the election campaign.Inote further, regarding this surveillance, SupervisorO'Donnell's blatant and persistent surveillance ofemployee Abbott as detailed by the Hearing Officer.The majority, in dismissing this incident, fails to notethat Abbott was outside the selling area of the storewhen she was so intently watched by O'Donnell andthat the incident was witnessed by a number of othereligible voters.The above activities of the Employer's supervisorsbecome even more objectionable when one consid-ers,as the majority does not, the testimony ofSecurity Supervisor Russu to the effect that he justnever noticed that any of the anti-Petitioner employ-ees were out of their departments during the electioncampaign, while he and other supervisors testified atlength about the extent to which pro-Petitioneremployees were out of their departments. In light ofthe admitted fact that both pro- and anti-Petitioneremployees spent a great deal of time outside theirown departments in campaign activities, Russu'stestimony is either contrary to the facts or demon-strates that, regardless of the employee activity onboth sides, it was only the pro-Petitioner employeeswho were the subjects of the Employer's surveillance.The recitation of the above facts clearly demon-strates that the Employer engaged in surveillance ofPetitioner's adherents; gives credence to the employ-ees' impressions of that surveillance; and warrantsaffirmance of the Hearing Officer's recommenda-tions on Objection 1.Objection 2, in which it was alleged that theEmployer discriminatorily enforced its no-solicita-tionno-distribution ruleby granting rights toantiunion employees it denied to prounion employ-ees, should also be sustained. The Hearing Officerwas clearly correct in considering in this objection ofalleged disparate treatmentsurveillancewhich hehad found unlawful in Objection 1, includingparticularly Russu's comment that he never noticedanti-Petitioner employees were out of their depart-ment campaigning against the Union but he didnotice that pro-Petitioner employees were out of theirdepartments during the campaign when, in fact, bothgroups were regularly out of their respective depart-mentsduring that time.Additionally, the Hearing Officer was also correctin relying on the following further actions of theEmployer's supervisors: (1) the balloon incident,which was participated in by one of the Employer'sown supervisors, and which the Employer's assistantstoremanager not only failed to stop but foundamusing;and (2) the incident with the "Vote No"buttons where a supervisor of the Employer urgedemployees to wear their "Vote No" buttons inanticipation of the Employer president's arrival.12 1 shall considerthe objections inthe same order as the majority. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDConsidered together, the above incidents make itclear that, although the Employer did not directlyenforce its no-solicitation no-distribution rules on theemployees, it still applied itsad hocno-enforcementpolicy in an uneven manner. Thus,antiunionemployees were encouraged to take full advantage ofthe Employer's lifting ofitsusualrules by the factthat the Employer's supervisors condoned and tosome extentparticipated in their activities, e.g., theballoon incident, and never noticed antiunion em-ployees were out of their departments. Conversely,prounion employees were discouraged from takingfull advantage of the lifting of the rules since theiractivitieswere subject to other interference; e.g.,surveillance. In such circumstances, the HearingOfficerproperly recommended that Objection 2,dealing with this disparate treatment, be sustained.He also properly recommended that Objection 5 besustained. This objection involved Supervisor Glant'sasking employee Mesner why she was so strong fortheUnion and what good the Union would doMesner.TheHearing Officer properly did notconsider this incident in isolation but, noting thesubstantial objectionable supervisory conduct in theelection campaign here, correctly concluded that insuch circumstances this interrogation which occurredin the store during working hours was not insubstan-tial and thus warrantedsustainingthis objection.It appears that the majority does not quarrel withthe conclusion that the remainder of the objectionswhich the Hearing Officer recommended be sus-tained, i.e., Objections 3 and 7, do involve objection-able conduct. I, too, conclude that the incidentsinvolved in these objections clearly constitutedobjectionable conduct, but, unlike the majority, andfor the reasons the Hearing Officer has set out, Iwould sustain both Objections 3 and 7.The Employer's actions which the Hearing Officerfound objectionable included unlawful surveillance;objectionable disparate treatment of pro-Petitionervis-a-visanti-Petitioner employees; unlawful interro-gation; supervisory solicitation of eligible voters toengage inantiunion activity; and the promise of awage increase should Petitioner lose the election. Themajority attempts to dismiss as isolated and minimalthose segments of this activity which it cannotconstrue as unobjectionable. However, the incidentsfound objectionable by the Hearing Officer were, intotal, neither isolated nor insignificant; were engagedin by a number of the Employer's supervisors; andwere directed at a number of the employees eligibleto vote in the election. In such circumstances, theHearing Officer was clearly correct in recommendingthat the election be set aside based on such conductof the Employer and I therefore dissent from themajority's failure to adopt these eminently correctrecommendations of the Hearing Officer's Reportattached hereto.APPENDIXIII.REPORT ON OBJECTIONSIN CASE 7-RC-11907Preliminary Matters:During the Hearing, Counsel for Petitioner request-ed that Petitioner be permitted to withdraw itsObjection 6. Inasmuch as no other party objectedand due to the lack of evidence in support of saidobjection, I recommend that the Petitioner's requestbe granted and that Objection 6 be consideredwithdrawn.As with Case 7-RC-11905, I shall not consider theobjections in the order they were originally filed.Rather, again for reasons which will be obvious, Ishall consider the objections in the following order:3, 4, 5, 7, 8, 1 and 2.Objection 3:The Petitionerallegesthat the Employer coercivelydemanded that employeesengage inantiunionactivities, including requesting that employees wear"Vote No" buttons.The prime incident in support of this objection wasdescribed by credit office employee Patricia Abbott.Within two weeks prior to the rerun election, she andthree other unit employees were in the credit officealong with creditmanagerPeggy Roberts (the partiesstipulated to Roberts' supervisory status under theAct).According to Abbott, prior to the rerunelection, some of the other credit office employeeswore buttons bearing the words "Vote No." On thisoccasion, those present had not donned their "VoteNo" buttons. CreditManager Roberts advisedAbbott and the three other employees that Employ-er's president, R. E. Winkel, was coming to the store.According to Abbott, Roberts then asked theemployees where their "Vote No" buttons were, andtold them to put them on. Roberts spoke to no one inparticular but generally asked everyone present toput on their "Vote No" buttons. Credit ManagerRoberts testified that on a morning early in Febru-ary, having heard that Mr. Winkel was coming to thestore,she requested the credit office employeespresent to put on their Employer furnished namebadges,sincemany of the employees were in thehabit of not wearing them. She denied asking anyonetowear "Vote No" badges even though she wasaware thatsomeof the employees under hersupervision wore them most of the time. None of theother three employees involved were called aswitnessesby either party. Roberts further testifiedthat it wasgeneralEmployer policy that employees CROWLEY, MILNER AND COMPANY449should wear their name badges at all times whilerendering customer services.With regard to this incident,Icredit employeeAbbott's account.If,as Roberts claims,employeeswere in the habit of not wearing their name badges,then certainly it would not have been an unusualoccurrence for her to have requested them to putthem on. On the other hand,what would have beenmore unusual,asobviouslyoccurred,was forRoberts to tell employees to put on their "Vote No"badges, which were acknowledged by all parties atthe hearing to denote opposition to the Petitioner.Moreover,as will be morefully describedinfra, Ihave foundAbbott tobe a generally reliable andcrediblewitness.The Board has consistently heldthat encouragement by supervisors of employees towear"VoteNo" orother antiunion buttons orbadges constitutes interference with elections.Spar-tusCorporation,195NLRB 134, 139,145, enfd.granted(C.A. 5, 1973) 471 F.2d 299,82 LRRM 2383;Kellwood Company,206 NLRB No. 118,fn. 2;GaryAircraftCorporation,193 NLRB 108, 122,enforce-ment granted 468 F.2d 562(C.A. 5, 1972). I,therefore,find merit to Objection 3 and recommendthat it be sustained.Objection 4:Petitioner asserts that the Employer told employeeswho were in sympathy with Petitioner that it wasdisappointed in them and also characterized them asdisloyal.The testimony in support of this objection againcomes from credit department employee PatriciaAbbott.She testified that on February26, 1974,when some employees distributed literature opposingthe Petitioner,Store Manager-in-training John Mur-phy approached her with a copy of the antiunionliterature and allegedly told her that he was disap-pointed that her name was not on the list and alsoallegedly asked why she hadn't signed. According toAbbott,her response was that it was unfair for theantiunion committee to be allowed to circulate thedocument throughout the store on company timeand obtain signatures on it, since prounion employ-ees would not have the same privilege and were likelyto have the document torn before they obtained asecond signature.AccordingtoAbbott,Murphy'sresponse was that everyone has a right to his opinion.The foregoing testimony was given by Abbott duringher direct testimony.However, Petitioner's counselreturned to the same topic on redirect, foll owingEmployer counsel'scross-examinationof Abbott.When asked again whether Murphy had told her hewas disappointed in the fact her name was not on thelist,Abbott testified that he did not make thatstatement.Murphy's account of this incident is thatwhen he came into work that day, someone handedhim a copy of the antiunion literature outside of thestore.He had it in his hand when he entered thestore. Before he had a chance to arrive at his office,he encountered Abbott who asked him about theliterature.He told her that he felt good about it.Abbott responded that that made her mad, since theliterature had been passed all over the store, signedduring the working hours and that union people werenot allowed to do that. Murphy claims that he merelyobserved that she was obviously in favor of the unionand went to the office. He denies asking Abbott whyher name was not on the document or saying that hewas disappointed in her.Petitionerasserts that another incident involvingAbbott would also sustain the "disappointment"aspect of this objection. Abbott testified that on oneoccasion, during the thirty-day period prior to thererun election, as she was speaking to an employeeabout funeral arrangements, store manager HowardHourigan approached them, stated he was realdisappointed in her and also said that "this kind oftalk is not supposed to go on during business hours."At the time Hourigan spoke to her, Abbott had a"Vote Yes" button pinned on her purse. Abbott andthe other employee were admittedly not discussingthe election or union matters when Hourigan madehis comments.Moreover, during cross-examination,Abbott acknowledged that in contrast to her priorgood employment record, she had just prior to thisincident, receivedcriticismsfrom her supervisorabout taking personal telephone calls and frequentlyleaving her work area.With respect to the Abbott/Murphy "disa-ppointment" incident, I find that the evidence willnot sustain the objection. Abbott's contradictorytestimony,suggestingperhaps confusion with theHourigan incident, has led me to conclude thatMurphy's account of this incident is the true one.With regard to the Abbott/Hourigan "disa-ppointment" incident, in view of the fact that Abbottadmittedly was notdiscussingunion matters, or theelection,it isthe Hearing Officer's conclusion that itwould be overreachingto assumethatHouriganfurther assumed that Abbott and the other employeewere discussingtheunion or the election. Thepresenceof the "Yes" button on Abbott's purse doesnot change my conclusion. The record herein isreplete with description of the number of employeeswearing"Yes" buttons prior to the rerun election.Thusthere was nothing unusualin the presence ofsuch a button on Abbott'spurseduring thisencounter.In spiteof the remarks of Hourigan thathe didn't want "this kind of talk"goingon duringbusinesshours,Iview his remarkstobe tooequivocal to constituteobjectionable conduct. Ac- 450DECISIONSOF NATIONALLABOR RELATIONS BOARDcordingly, I recommend that the "disappointment"aspect of Objection 4 be overruled.The evidence in support of the "disloyalty" aspectof Objection 4 is contained in an Employer campaignletterdatedFebruary 26, 1974, from EmployerPresidentR. E. Winkel, addressed to "WestbornAssociates." The issuance of this letter, Petitioner'sExhibit 8, coincided with the distribution of theantiunion literature described above, a copy of whichhas been described as being in Manager-in-TrainingMurphy's possession. The first paragraph of exhibit 8states,"Today a group of your fellow associatesknown as the Crowley's Anti-Union OrganizingCommittee distributed a letter at Westborn, express-ing their support for Crowley's. I was personallygratified by this open expression of loyalty. I knowtheirefforttakes courage especially when youconsider the pressure often exerted by the otherside."The letter then continues to clarify certainclaims made in the committee literature to the effectthat the changes in wages and benefits made inEmployer stores not involved in the instant repre-sentation proceedings were neitherthe fault of theEmployer nor the Petitioner. The tone of the letter isexplanatory and noncoercive.Petitioner asserts thatby deeming the Anti-Union Committee and itsefforts"loyal,"by revetse logic, all Petitionersupporters were deemed disloyal. No interference ispresent in Winkel's remarks contained in his Febru-ary 26, 1974, letter. His remarks were specificallydirected to the Anti-Union Committee's literatureand not generally to their efforts or their attitude. Toinfer from this Employer letter that it was a blanketcondemnation of all employees who sympathizedwith, or supported the Petitioner, is to read into theEmployer's literature more than is present.Accordingly, based on the foregoing, I find -nomerit in Objection 4 and recommend that it beoverruled.Objection 5:Alleged coercive interrogation is the subject matterof this objection. For the reasons discussed aboveunder Objection 4, I find no improper coerciveinterrogationwith respect to the Abbott/Murphyconversationof February 26, 1974.PetitionerwitnessMary Mesner described anincident of interrogation occurring approximately 2weeksprior to theelection.Mesner works in thewomens'accessory department. On the evening inquestion,between 7:00 and 7:30 p.m.,her supervisor,Winnie Giant, approached her. According to Mes-ner,Giant asked her why she was so strong for theUnion. Giant further said she was curious becauseshe knew Mesner was leaving her employment withthe Employer soon and asked what good would theunion do Mesner.Mesner told her it was mainly forthe other employees who were not leaving.Mesnerwas an obvious union adherent, frequentlywearing a"Yes" button on her clothing.Giant did nottestify.The Employer asserts that,grantingthe truth ofMesner'stestimony,the single,nonthreatening,incidentwas so isolated so as not to affect theelection in any manner.Were this the only incidentoccurring in this unit of in excess of 200 employees,theHearing Officer might tend to agree with theEmployer's contention of isolation.However,in viewof the substantial supervisory participation in theelection campaign in this matter,I cannot agree thatthis incident of interrogation occurring in the storeduring working hours is insubstantial.Cf.HelfrichVending,Inc.,209NLRB 596, and cases citedtherein.The extent of supervisory participation in thecampaign is to be discussedfurtherinfra,under thediscussion of Objections 1 and 2.In the case of theGlant/Mesner conversation,itspleasant and non-threatening nature does not remove the coercioninherent in such interrogation.Monroe Manufactur-ing Company, Inc.,200 NLRB 62. Nor is it a defensefor the Employer that Glant obviously knew prior tothe questioning that Mesner was a Petitioner adher-ent.Globe-Union,Inc.,194 NLRB 1076, 1078.Accordingly,based on the foregoing, I findObjection 5 to be meritorious and shall recommendthat it be sustained.Objection 7:The Petitioner alleges that the Employer promiseditsemployees changes and improvements in theirwages, hours, and other conditions of employment inthe event the Petitioner was unsuccessful in theelection.The Petitioner presented several witnesses whotestified,generally,that at various times,supervisorsdiscussed certain"changes" with them.Among theseemployees are Patricia Abbott and Melena Jagusch.However,their discussions with supervisors clearlyconcerned remodeling changes being made in thestore and had no relation to changes in wages,hours,benefitsor other conditions of employment. Inaddition thereto, several witnesses testified that atspeechesmade at meetings sometime priot to theelection but outside the 24-hour period, departingStoreManager Howard Hourigan and incomingManager John Murphy made promises of "changes"if they were given a chance. The testimony concern-ing these meetings devolved into a common factor,that being that both Hourigan and Murphy readtheir speeches from prepared documents and did notdepart from the texts thereof. The texts of thespeeches being referred to were submitted intoevidence. Based upon an evaluation of said speeches,Ifind no improper promise of benefits.Houriganmerely recounted his past experience with the store, CROWLEY, MILNER AND COMPANY451noted the bitterness this "union business had caused"and asked the employees to give the store and hissuccessor a chance. Upon being introduced as newmanager, Murphy generally replied to the Petition-er's theme of "Nothing's Changed" (see discussion ofObjection 4 above, under Case 7-RC-11905). Mur-phy also distinguished between the Petitioner'sability tomake promisesand Employer promises, bynoting that the latter could not do so because it hadthe power to implement promises. However, thespeech contains no explicit or implicit promise ofchanges in wages, hours, benefits or other conditionsof employment. Thus, thereis noevidence to supportthe "changes" aspect of Objection 7.The remaining evidence in support of Objection 7comes from bath department accessories employeeRachel O'Brienand her accounts of conversationswith Personnel Manager Betty Smith. The essentialaspects of O'Brien's testimony are as follows: InOctober 1973, after returning from a leave of absencefor surgery, O'Brien discussed a wage increase withPersonnel Manager Smith. O'Brien told Smith at thattime that she thought she deserved a raise. Smithreplied that O'Brien last had a raise in April 1973,raising her wages to $2 an hour. At this time, Smithtold O'Brienthat she could not do anything for herbecause Smith's hands were tied. In February 1974,having heard that other employees received raises ontheir anniversary dates, O'Brien again spoke to Smithconcerning when she might receive her raise and toclarify in her mind what her anniversary date was. Atthe time she did so, O'Brien told her supervisor,HelenRappy, of herintentionto speak to Smith. InSmith's office, where the two women were alone,O'Brien was told by Smith that for purposes ofgranting raises, the term anniversary date meant thedate of the lastraise,which was April 1973. Smiththen told O'Brien that she could not give a raiseearlierbecause of the union. O'Brien then askedwhether she didn't deserve araise.Smith agreed thatshe did, that she was a hard worker and was on topof her list. -According to O'Brien, Smith then told herthat if the Union did not get in, she would probablyreceive a 30-cent raise. However, if the union did getin, she would have to go along with what the uniongave her.When she returned to her department,O'Brien told her supervisor, Helen Rappy, about the30-cent raise she had been promised. She recallsRappy telling her that if Smith had promised her araise,she would get it. Soon after this conversation,O'Brien told fellow employee Arlene Height aboutthe raise she had been promised and the circum-stancesunder which she had been promised it.Height so testified. After the election, on Tuesday,April 9, 1974, O'Brien, was called into Smith's office.There she was told it was reviewing time and that shewas receiving a 10-cent raise. O'Brien immediatelyprotested because she was not receiving the 30-centraise she had been promised. According to O'Brien,Smith now denied ever quoting her a 30 cent figure.Smith then read aloud something about the NationalLabor Relations Board and told O'Brien that itwould be her wordagainsthers, Smiths', becausetheywere going to court the following Monday.O'Brien then asked about another raise and Smithtold her she didn't know while this union thing wasstill goingon.When she returned to her department,O'Brien told Rappy about getting a 10-cent raise andnot 30 cents. Rappy replied that she thought O'Brienhad earlier told her a 25-cent raise had beenpromised by Smith and not 30 cents. O'Brien did notsignificantly vary her testimony on cross-examina-tion.On direct examination, Personnel Manager BettySmith recalled that her first meeting with O'Brien onthe subjectwas, asO'Brien testified, in October 1973when O'Brien returned from surgery. Smith said thatitwasat that time that O'Brienasked for a raise andSmith. responded that her hands were tied, thatO'Brien would have to wait for her anniversary date.She told O'Brien that this was policy. She said that itwas at that time that she agreed that O'Brien was ahard worker and that they discussed the amount ofthe raise. Smith recalled that it was during theOctober meeting that she said she thought O'Briendeserved a 25- or 30-centraise and that she would behappy to give her that amount but at thetime shecould do nothing for her. In her directexamination,Smith recalled that O'Brien camein again inFebruary 1974 and asked about a raise and when heranniversary date occurred. At that time, Smith'ssecretary obtained O'Brien's personnel record andSmith showed O'Brien that her anniversary date wasinApril. Smith stated that nothing else occurred.Smithagreedthat O'Briencamein on April 9, 1974,afterSmith had implemented a 10-cent-per-hourincreasefor her. Smith so informed O'Brien, whobecame upset, saying she thought she would begettinga 25 to 30 cent increase. Smith testified thatshe showed O'Brien the notice of election, the rulesstated thereon and stated that there was nothing shecould do. She denied any reference to the Petitionerat this or priormeetingsand stated that the raiseswere not tied to the outcome of the election. Smith'stestimony then varied substantiallyon cross-exami-nation. Thus, she later admitted that she and O'Briendiscussed O'Brien's receiving a 25- or 30-cent raiseagainin February when O'Brien came in to see her.Also, duringcross-examination,she admitted tellingO'Brien that it was due to the Petitioner that herhands were tied, admitting that the Petitioner wasmentioned.Finally,shealsoadmitted telling 452DECISIONSOF NATIONAL LABORRELATIONS BOARDO'Brien, on April 9, 1974, that it would have beenO'Brien's word against hers in regard to whetherO'Brien had been promised a 25- or 30-cent raise.In view of the inconsistent and shifting nature ofBetty Smith's testimony, I credit O'Brien's account ofthe February and Aprilconversations.Thus, evenrelying on external factors, O'Brien's story is moreconsistent.Smith admitted on cross-examination thatanything more than a 10 cent raise was unusual. Thisgives credence to Petitioner counsel's argument thathad it been only an ordinary raise that O'Brien hadbeen promised, she would have raised no furor.Moreover,Employer'scounselconceded that ifSupervisorHelenRappy had been called as awitness, which she was not, she would have corrobo-rated O'Brien's repetitions to her of the promises bySmith of the 25 or 30 cent raises. The slightdiscrepancy in O'Brien's testimony as to whether shehad been promised a 25 or 30 raise, in my view, isinconsequential and does not affect her credibility.What is clear is that she was promised a 25 or 30 centraise by Smith in the event the Petitioner lost theelection.IcreditO'Brien's testimony that such apromisewas made by Smith. As Petitioner hasestablished,the promise to O'Brien was made knownby O'Brien to another employee, I, therefore, findmerit to Objection 7 and recommend that it besustained.Objection 8:This objection has three aspects. The firstallegesthat the Employerembarrassedand humiliatedunionsympathizers in front of other employees bycalling such employees dumb,stupid liars.Thesecond allegesthatEmployeragentstold otheremployees not to talk with or socialize with unionsympathizers and finally, that the Employerengagedin surveillance of the Petitioner adherents.Withrespect to the surveillance allegation,this is coveredby Objection 1 and will be fullyconsidered there.PatriciaAbbott andmen'sclothing departmentsupervisor Patricia O'Malley, prior to the advent ofthe Petitioner'sorganizing efforts, had been closepersonal friends. Abbott, the younger of the two,sought,and was given,advice and counsel byO'Malley with regard to both employment andpersonal affairs.O'Malleytestified that earlier in theday of the incident which gave rise to the objection,she learned that Abbott had been "dating" one of thePetitioner'sbusiness agents who was involved inorganizing activities at the store.Abbott had men-tioned, in front of O'Malley, other supervisors andemployees,that she was going on a "date"with theparticular organizer involved. O'Malley stated, andwas not contradicted by Abbott, that she told Abbottthat afternoon that she was being made a fool of,regardless of whether the union got in or not, shewould never see the particular business agent again.O'Malley,who I found to be a highly crediblewitness, readily admitted to her dislike of many ofthePetitionerbusinessagentsassigned to theWestborn store. In fact, she concocted what areapparently derogatorynicknamesfor them which shewas not permitted, by counsel, to describe. BothO'Malley and Abbott bowl in an Employer-spon-sored mixed bowling league on Wednesday eveningsduring the bowling season. That same evening, asAbbott arrived at the bowling alley and went into thewomen's locker room, she encountered O'Malley andfellow employee Doris Wilk. As Abbott entered thelocker room, O'Malley was highly upset, and toldAbbott that she would like to kick her in the ass.Both Abbott and O'Malleyagreethat at this pointWilk left the locker room. O'Malley then said toAbbott that she was sick and tired of the union andthe things that were going on and that she would liketo show Abbott and the other employees what theunion was trying to do to them, trying to use them.She told Abbott she felt like asking to be relieved ofher duties as a supervisor just to show the employeeswhat the business agentswere trying to do to thestaff, that the employees were all "dummies andstupid" because they couldn't see what the businessagents were doing to them.In her anger,O'Malleythrew two bowling balls to the floor as she spoke, andleft the locker room. Later that same evening duringbowling activities, Abbott sought to make amends,attempting to put her arm around O'Malley'sshoulders.O'Malley, in front of other employees,shrugged Abbott's arm off. Neither woman saidanything having to do with the prior conversation.Four or five days later, and prior to the election,O'Malley approached Abbott and apologized to her,tellingAbbott it was none of O'Malley's businesswhat Abbott did with her life. The day after thebowling alley incident, Abbott described the incidentto her supervisor,PeggyRoberts, who merely toldher that she received what she deserved.O'Malley's remarks to Abbott in the bowling alleylocker room can be said to be involved with Abbott'sactivities on behalf of the Petitioner.However, theremarks were prompted not by said activities but byO'Malley's obvious and sincere concern that Abbottwas being taken advantageof bythe particular unionbusiness agent she had been seeing. The undersignedbelieves that this conclusion is more than substantiat-ed by the foregoing account of the incident. I would,therefore, conclude that the remarks, which wereonly heard by Abbott,sinceDorisWilk had leftbefore O'Malley angrily explained why she wanted tokick Abbott's posterior,did not interfere with theelection in this matter.The remarks were promptedby O'Malley's personal concern forAbbott and I CROWLEY, MILNER AND COMPANY453believe it is more than reasonable to assume thatAbbott would have understood them to have been somotivated. In any event, any possible coercive effectwas negatedby O'Malley's apology a few days later.Supervisor Roberts' apparent adoption of O'Malley'scommentson the day following the bowling alleyincident lends no merit to the objection for substan-tially the reasons outlined hereinabove. Accordingly,finding no merit to Objection 8, the undersignedherewith recommends that it be overruled.Objection 1:In this objection, which is closely intertwined withthe allegation of Objection 2,infra,the Petitionerallegesthat the Employer, through its supervisors,securitypersonnel and other agents, engaged inunlawful surveillance of employees in sympathy withthe Petitioner.Much of the evidence in support of this objectionappears to be subjective on the part of severalPetitioner witnesses. Thus, Patricia Abbott, MelenaJagusch, and Mary Mesner testified that a significantchange occurred during the 30 day period prior tothe rerun election in the activities of supervisors.Thus, each of the three individuals mentioned, priorto the election, was wearing a "Vote Yes" button ona regular basis.All three testified that with theadvent of the wearing of these prounion buttons, aswell as by other employees,various supervisorswould, when the employees moved from their owndepartments to other store areas,follow them.Abbott testified that on one occasion, while she wastalking to an employee in another department, aboutpurelybusiness reasons,Manager-in-trainingMur-phy passed by the two employees three times within a5-minute period, with an obvious intent to hear whatthe two employees were discussing. Murphy deniedthis incident. Jagusch claims that Security SupervisorNicholas Russu followed her frequently during the30-day period prior to the election. If he was notdoing the following, then female security employeesunder his supervision generally arrived at whereJagusch was going when she left her own depart-ment.Jagusch also testified that she saw employeeMildred Holmes, who also frequently wore a "Yes"button, being followed by security employees.The foregoing general "following"allegations havebeen denied by the Employer's supervisory witnesses.As originally noted in the discussion of this objec-tion,theforegoing evidence is also somewhatsubjective.However,certain other evidence lendssubstantialcredence to the testimony regardingalleged surveillance. Thus, the Employer and Peti-tioner stipulated, at the hearing,that in the 2 weekperiod prior to the election, the Employer's supervi-sors were generally at the store more often and forlonger hours.PatriciaO'Malley was requested tocome in the store for a short time on her days offimmediately prior to the election. She was to keepwatch over certain departments when other supervi-sors could not be present. In addition, children's shoedepartment Supervisor Kenneth Smelewski tacitlyadmitted that whenever he saw any employeeswearing "Yes" buttons out of their own departments,he was generally inclined to pay more attention towhat they were doing than to the activities of anyother employees. In this regard, alterations depart-ment employee Lillian Roberts testified that duringthe period immediately prior to the election, Supervi-sor Smelewski came into the alterations departmentfarmore often thanwas usual.Smelewski wouldenterthe alterations department, look to see what theemployeeswere doing, and leave. According toRoberts, this had not been Smelewski's practice priorto the period preceding the rerun election. Smelewskidid not deny his activities in this regard. In addition,Security Supervisor NicholasRussuwas present inthe alterations department during the period prior tothe electionsewing aquilt.Apparently, Russu hadbegun work on this quilt prior to February 5, 1974,the date of the Board's Order directing a rerunelection.He has never completed it, subsequent totheelection.The Employer offered no furtherexplanation for this interruption in Russu's work onhis quilt, or for the necessity for his being in thealterations department during the period precedingthe election. LillianRoberts was thePetitioner'sobserver for one of the votingsessionsat the rerunelection.Thereis anadditional incident which perhaps moreclearly illustrates the Employer's actionswith regardto surveillance than any other occurrences. PatriciaAbbott isagaina prime participant. Also involved inthis incident is the Employer's admitted practice ofassigningvarious supervisors to follow Petitioneragentswhenever any of the lattercameinto the store.This was described more fully above in the discus-sionof Objection 6(a) in Case 7-RC-11905. Thevarious accounts of this incident, while not complete-ly in accord, are generallynot inconflict with eachother.AlthoughAbbott places the incident asoccurring 2 days prior to theelection,itappears,from other evidence, that it took place on some datewithin the last 2 weeks preceding the rerunelectionof March 7, 1974. On the day in question, Abbottwas scheduled to work during the afternoon andevening.She arrivedseveralminutesbefore herscheduledstarting timeof 1:00 p.m. and proceededup a storeescalator, intending to go to the cafeteriaon the second level. On the escalator, she saw twoPetitionerbusiness agents comingdown the downside. She indicated to them that she wished to speakto them and asked them to wait for her on the lower 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDlevel.Abbott went up, came down the escalator andmet the business agents on the first or main level. Sheproceeded with them to leave the store premisesproper through what is known as the "strip doors."Theseare a seriesof glass doors leading out to thecovered mall area of the Westborn shopping center.As they were leaving the store, they encountered athird business agent who did not accompany Abbottand the two business agents outside of the stripdoors. The third business agent remained seated onsome chairs which are near the door and close to oneof thesalesdepartments. As was the Employer'spractice, the three business agents involved, from thetime they entered the store, had been followed bysupervisors.Sales areaSupervisors John O'Donnelland Kenneth Smelewski were following two of thebusiness agents, while Security Supervisor NicholasRussu was following the third. O'Donnell apparentlyhad been following the third business agent whoremained seated on the chairs inside the store.Smelewski and Russu stopped within 30 to 50 feet ofthe doors when the two business agents they hadbeenfollowing stepped outside with Abbott. Howev-er,O'Donnell went to theglassdoors with the thirdbusinessagent and remained there. There wasunrebutted testimony that this third business agentleft the chairs fora timeand returned but thatO'Donnell nevertheless remained at the glass doors,during the agent's absence. There was also testimonythat supervisorsWinnie Giant and Patricia O'Malleywere nearby. Giant's area of supervision is immedi-ately adjacent to the strip doors where the incidentwas occurring. O'Malley's is further to the rear of thestore.The conflict of testimony herein was overwhether O'Donnell or the other supervisors who werepresent watched Abbott speak to the two businessagents outsideof the store doors or merely stayedwith the agent who remained on the chairs in thestore. In this regard, I have credited Abbott andother Petitioner witnesses. Their testimony was clearthat O'Donnell, from time to time intently watchedAbbott converse with the two business agents outsideof the doors.While Abbott and the twobusinessagentsweretechnically on Employer property orspace, they were nevertheless outside of the sales areaof the store. O'Donnell's persistence in remaining bythe doors while Abbott conversed with the twobusiness agents, even when the third business agentto whom he was ostensibly assigned left for a time,was unexplained. I can only interpret this persistenceas evidence of surveillance of Abbott's activities withthe first two business agents. Two employees, MaryMesner and Melena Jagusch, witnessed this incident.There was Employer testimony that Mesner andJagusch found it highly amusing. However, Idiscount suggestive reaction to what might constitutecoercive conduct. The evidence also indicated thatSmelewskiand Russu left within a few minutes afterthey arrived near the strip doors area. O'Donnell,however, remained the entiretimethat Abbott wasconversingwith the business agents outside the stripdoors,watching them. O'Donnell did not testify,being unavailable. While the parties jointly requestedthat I draw no adverse inference from his failure totestify, I nevertheless must credit Abbott's clear andcorroborated account of this incident.Under the discussion of Objection 2, below, I shallfurther discuss an Employer concession in evidencethat both antiunion and prounion employees spent agreatdeal of time out of their own departmentsduring the preelection period, soliciting other em-ployees to vote against or for the Petitioner, as theirinterestsindicated.What is perfectly clear to theundersignedHearingOfficer upon consideration ofall the evidence in support of both Objections 1 and 2is that the Employer evinced a far greater interest inthe activities of the Petitioner adherents than those ofthe antiunion employees.Basedon the foregoingevidence in support of Objection 1, I can onlyconclude that the Employerengaged inregularsurveillance of several Petitioner adherents. With thestrip door incident, it alsoengagedin very obvioussurveillance of one outspoken Petitioner adherent. Ifind the foregoing surveillance to be unjustified andcoercive in thecircumstancesof this case.NationalTape Corporation,187 NLRB 321; compare,SarkesTarzian, Inc.,169 NLRB 587;Ver-Penn, Inc., d/b/aIndianapolis Downtowner,205 NLRB 437. As I havefound merit to Objection 1, I also find that theforegoingsurveillanceinterferedwith the electionand shall recommend that Objection 1 be sustained.Objection 2:In this last objection to be considered, thePetitionerallegesthat the Employer discriminatorilyenforced an otherwise valid no-solicitation, no-distri-bution rule by grantingantiunionemployees certainprivilegesand condoning their activities,whiledenying said privileges to Petitioner adherents.By February 23, 1974, and certainly by February26,1974,a number of unit employees at theEmployer's Westborn store, who were opposed to thePetitioner'sorganizingefforts, organized themselvesintothe"Anti-UnionOrganizingCommittee"(herein referred to as AUOC). The functions of theAUOC appeared to consist solely of publishing twoitems of literature urging employees to vote againstthe Petitioner and to support the Employer. Asindicated above under Objection 1, AUOC membersand adherentsas wellas Petitioner adherents spent agreatdealof time out of their own workingdepartments during workingtimesoliciting otheremployees either against or in favor of the Petitioner. CROWLEY,MILNER ANDCOMPANYThe Employer conceded that AUOC members andadherents did spend a great deal of time outside theirown departments,were observed doing so and thatnothing was done about said activity.However, theEmployer asserts that neither did it do anything toprevent the Petitioner adherents from leaving theirown departments and speaking to other employeesduring working time.The question underlying thisobjection is whether the last cited Employer assertionis true.The Employer does maintain a no-solicitation/no-distribution rule at itsWestborn store. No oneasserted that this rule was invalid in any regard.Rather,Petitioner asserts that it was discriminatorilyapplied.The earliest evidence of such alleged discriminato-ry enforcement comes from millinery saleslady IreneFradette. She testified that on or about January 20,1974, she sold some jewelry in the adjoining jewelrydepartment.She states she was inthe jewelrydepartment and out of her own at the request of oneof the jewelrysalesladies,who was at that timeperforming some inventory work. After she hadcompleted the sale, she was approached by StoreManager Hourigan who asked her why she was inthe jewelry department. When she told him she hadbeen asked to assist,Hourigan told her that shedisturbedthemand told her to stay in her owndepartment. Hourigan does not deny the incident,but adds that there were two employees in thejewelry department and there was no need forFradette to be out of her own. He did not testifywhether he conducted any investigation into Fra-dette's claim that she had been requested to assist byone of the jewelry salesladies. It is noted thatFradette was an acknowledged Petitioneradherent.However,this incident,standing alone,prior to theBoard'sFebruary 5, 1974, direction of a rerunelection does not fit in with the other evidencesubstantiating the allegationsof Objection 2. Fra-dette admittedly was not engaged in union solicita-tion activities at the time she was inthe jewelrydepartment. Her own claim that it was customarypractice for her and other employees to assistemployees of other departments when requested wascounterbalanced, in my view, by Hourigan's equallyvalid claim that by going to the jewelry department,Fradette had left her own department completelyunattended. In any event, I conclude that thisincidentof January 20, 1974, did not constitutediscriminatory enforcement of a no-solicitation rule.Next to be considered is what was termed the"balloon" incident. Immediately prior to February15 or 16, 1974, a Dearborn, Michigan, civic group,with the apparent consent of the Employer, had beenpresenting a safety program in a meeting room on455the second level of the Employer's Westborn store.As part of the safety program, the civic grouprepresentativeshad been giving helium-filled colorfulballoons bearing safety slogans to customer childrenwho attended the safety programs. On the evening ofFebruary 15 or 16, 1974, after the civic grouprepresentativesleft,a number of mens' clothingdepartment employees from the first floor went tothe meetingroom where the safety program meetingshad been held. There they obtained some of theaforedescribed balloons and brought them down totheir own department. On these balloons they eithertapedsigns stating"Vote No" or wrote those wordson the balloons with felt pens so that the words wereeasily readable from some distance. The balloons, bytheir strings,were then tied to cash registers orclothing racks and were visible from several depart-ments on themainlevel of the store. Employeesparticipating in this activity were Rick Barkoff, MaryLeventis, Pat Herrick, and Martha Obersteiner. Thisactivity began approximately 6:30 p.m.While theforegoing activities were occurring, Irene Fradettetestifiedthat she saw second level SupervisorKenneth Smelewski bring down several balloonshimself,with the "Vote No" slogans on them andalso tie them to the registers or racks. Smelewskihimself admits bringing down one balloon andputting the slogan on it and suspending it from arack or register. He is corroborated in this regard byclothing department employee Rick Barkoff, whoparticipated in the balloon incident. I credit Smelew-ski in this regard, mainly based on his prior candor,described above in Objection 1, with respect to thesurveillance allegation.Smelewski also testified thathe told clothing employee Pat Herrick, anotherparticipant, that as a result of the presence of theballoons, her department was more colorful. Fradettealso noticed Assistant Store Manager Gordon Dostiecome up the escalator from the lower level, see theballoons,smile,and return to the lower level. Dostie,during cross-examination, reluctantly admitted thathe had in fact noticed the balloons, the "Vote No"slogans on them, had laughed and had returned tothe lower level to his office as a result of being pagedover the public address system. He did not claim thathe made any effort to have the balloons and theirslogans removed that evening. There is some disputeas to the number of the balloons which weresuspended.Upon consideration of all accounts ofthis incident, it is apparent that there were at leasthalf-a-dozen balloons in the mens' clothing depart-ment and perhaps one or two, included in that figure,in the adjacent womens' sportswear department. Theballoons remained suspended for the duration of thatevening until store closing hours at 9:00 p.m. Thefollowingmorning, when employees first arrived, 456DECISIONSOF NATIONALLABOR RELATIONS BOARDperhaps one or two still remained suspended. In anyevent,that morning,when mens'department Super-visor Patricia O'Malley arrived, she admonished theemployees under her supervision for having suspend-ed the balloons during the previous evening. She toldthem that she had been summoned by managementand because she had been "chewed out," they werebeing "chewed out." She also told them not to letsuch an incident occur again.If this objection was based solely upon the balloonincident and the other testimony summarized above,Iwould conclude that it had no merit. However,various other objections have come into play inObjection 2. Thus, while both prounion and anti-union employees seemed to have what might betermed "free run" of the store during the 30 daysprior to the election,the activities of the antiunionemployees were regarded in one way by the Employ-er and its supervisors while the activities of thePetitioner adherents were regarded in another. Thus,fromObjection 3, credit department SupervisorPeggy Roberts urged employees to wear their "VoteNo" buttonsin anticipationof the arrival of theEmployer's president. From Objection 4, althoughthe comment was not deemed to constitute interfer-ence of the election in and of itself, the Employer'spresident termed theAUOC literatureas evidencingloyalty to the Employer. Most significantly, fromObjection 1, and as conclusive evidence in theundersigned's view of the disparate enforcement orlack of enforcement of the Employer's no-solicita-tion/no-distribution rules, the pro-Petitioner employ-ees were subject to surveillance by supervisors whentheyengaged in their activities or even whenthey lefttheir departments. I find significant the testimony ofSecurity Supervisor Nicholas Russu who stated thathe just never noticed that any of the employees whowere opposing the Petitioner were out of theirdepartments.However, he and other supervisorstestifiedat length the extent to which the pro-Petitioner employees were out of their departments.In this regard, it should also be recalled thatSupervisorSmelewskiadmitted that he found theactivities of the employees who wore "Vote Yes"buttons interesting enough to observe for substantialperiod of time. The balloon incident is a highlight tothisconclusion. Smelewski participated only to asmall extent.Assistant Store Manager Dostie foundthe incidentamusing.Yet, despite the fact that theEmployer's second level of management was awareof what was occurring, it was not until the followingmorning that the employees who had engaged insuch an open display of campaigning were admon-ished by the Employer.The Board has found that supervisory assistance in,and condonation of, antiunion or "Vote No"activities constitute a violation of Section 8(a)(1) andhence; interference with an election.Murray OhioManufacturing Company,156 NLRB 840, 851-852;The Conolon Corporation175 NLRB 27, 28, enforce-ment denied on other grounds 431 F.2d 324 (C.A. 9;1970). I find that in regard to Objection 2, theallegationshave been sustained by the evidence. TheEmployer and the supervisors condoned and, tosomesmall extent,participated in the activities of theemployees opposing the Petitioner.Moreover, theactivitiesof those employees were complimented,while the employeesassistingand favoring thePetitionerwere subject tosurveillanceand otherinterference.Accordingly, I find merit to Objection2.